 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          MONIQUE BOND and BRIGITTE                        CASE NO. C17-1639-MJP
            GRINGAS,
11                                                           ORDER DENYING MOTION TO
                                  Plaintiffs,                DISMISS LOSS OF CONSORTIUM
12                                                           CLAIM AND TO ENFORCE THE
                   v.                                        ATHENS CONVENTION
13
            CRUISEPORT CURACAO, C.V., et
14          al.,

15                                Defendants.

16

17          THIS MATTER comes before the Court on Defendants’ Motion to Dismiss and to

18   Enforce the Athens Convention. (Dkt. No. 25.) Having reviewed the Motion, the Response

19   (Dkt. No. 29), the Reply (Dkt. No. 30) and the related record, the Court DENIES the Motion.

20                                              Background

21          This matter arises from a slip-and-fall by Plaintiff Monique Bond while she was a

22   passenger on board the MS Noordam, a cruise ship owned and operated by Defendants

23   Cruiseport Curacao C.V., Holland America Line L.V., and Holland America Line, Inc. (See

24

     ORDER DENYING MOTION TO DISMISS LOSS OF CONSORTIUM CLAIM AND TO ENFORCE THE
     ATHENS CONVENTION - 1
 1   Dkt. No. 1.) On November 8, 2016, Ms. Bond, along with her spouse Ms. Gringas, boarded the

 2   MS Noordam in Auckland, New Zealand for a tour of Australia, New Zealand, and the South

 3   Pacific. (Id. at ¶ 13.) On December 5, 2016, Ms. Bond slipped on board, dislocating and

 4   fracturing her knee. (Id. at ¶¶ 14, 19.) Ms. Bond and Ms. Gringas brought this action against

 5   Defendants for negligence and loss of consortium. (Id. at ¶¶ 25-35.)

 6           Defendants now move to dismiss Ms. Gringas’ claim for loss of consortium and to

 7   enforce the limitations on liability under the Athens Convention.

 8                                                 Discussion

 9         I.    Legal Standard

10                   A. Rule 12(b)(6)

11           The Court may dismiss a complaint for “failure to state a claim upon which relief can be

12   granted.” Fed. R. Civ. P. 12(b)(6). “A complaint may fail to show a right of relief either by

13   lacking a cognizable legal theory or by lacking sufficient facts alleged under a cognizable legal

14   theory.” Woods v. U.S. Bank N.A., 831 F.3d 1159, 1162 (9th Cir. 2016). In ruling on a Rule

15   12(b)(6) motion, the Court must accept all material allegations as true and construe the complaint

16   in the light most favorable to the non-movant. Wyler Summit P’Ship v. Turner Broad. Sys., Inc.,

17   135 F.3d 658, 661 (9th Cir. 1998). The complaint “must contain sufficient factual matter,

18   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

19   U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (1955)). A

20   complaint that offers “labels and conclusions” or “a formulaic recitation of the elements of a

21   cause of action” will not suffice, nor will “naked assertions” devoid of “further factual

22   enhancement.” Id.

23

24

     ORDER DENYING MOTION TO DISMISS LOSS OF CONSORTIUM CLAIM AND TO ENFORCE THE
     ATHENS CONVENTION - 2
 1                  B. Rule 56

 2           In general, the Court may not consider materials beyond the pleadings in ruling on a Rule

 3   12(b)(6) motion without converting it into a motion for summary judgment. See Van Buskirk v.

 4   CNN, 284 F.2d 977, 980 (9th Cir. 2002). Under Rule 56, summary judgment is proper if the

 5   pleadings, depositions, answers to interrogatories, admissions on file, and affidavits show that

 6   there is no genuine issue of material fact and that the moving party is entitled to judgment as a

 7   matter of law. Fed. R. Civ. P. 56(c). The movant bears the initial burden to demonstrate the

 8   absence of a genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

 9   (1986). A genuine dispute over a material fact exists if there is sufficient evidence for a

10   reasonable jury to return a verdict for the non-movant. Anderson v. Liberty Lobby, Inc., 477

11   U.S. 242, 253 (1986). On a motion for summary judgment, “[t]he evidence of the non-movant is

12   to be believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255.

13        II.   Loss of Consortium Claim

14           Defendants contend that general maritime law does not recognize a claim for loss of

15   consortium where a ship passenger is injured. (Dkt. No. 25 at 4-8.) Plaintiffs respond that the

16   cases relied upon by Defendants—namely Miles v. Apex Marine Corp., 498 U.S. 19 (1990) and

17   Chan v. Society Expeditions, Inc., 39 F.3d 1398 (9th Cir. 1994)—do not preclude recovery for

18   loss of consortium in an unseaworthiness claim. (Dkt. No. 29 at 3-4.) For the same reasons it

19   did so in Barrette v. Jubilee Fisheries, Inc., Case No. 10-1206MJP, 2011 WL 3516061 (W.D.

20   Wash. Aug. 11, 2011), the Court concludes that Miles and Chan have been limited by the

21   Supreme Court’s later ruling in Atlantic Sounding Co., Inc. v. Townsend, 557 U.S. 404 (2009),

22   indicating that Ms. Gringas’ loss of consortium claim is not barred.

23

24

     ORDER DENYING MOTION TO DISMISS LOSS OF CONSORTIUM CLAIM AND TO ENFORCE THE
     ATHENS CONVENTION - 3
 1           In Miles, the Supreme Court held that limitations on recovery for loss of consortium

 2   under the Jones Act also precluded recovery for loss of consortium in wrongful death actions

 3   brought under general maritime law. See 498 U.S. at 33. The Court reasoned that its holding

 4   brought general maritime law into conformity with the Jones Act and the Death on the High Seas

 5   Act (DOHSA), 46 U.S.C. §§ 761-762, which explicitly excluded loss of consortium in wrongful

 6   death actions. Id.

 7           In Chan, the Ninth Circuit extended Miles to preclude recovery for loss of consortium for

 8   every maritime tort that occurs on the high seas, reasoning that to do otherwise “would

 9   effectively reward a tortfeasor for killing, rather than merely injuring his victim.” 39 F.3d at

10   1408.

11           After Chan, however, the Supreme Court clarified the scope of Miles in Townsend,

12   cautioning that lower courts had applied it too broadly to the detriment of maritime plaintiffs. In

13   Townsend, the plaintiff sought punitive damages on a maintenance and cure claim brought under

14   general maritime law and the Jones Act. 557 U.S. at 408. The defendants argued that, under

15   Miles, the plaintiff was limited to damages available under the Jones Act, which did not include

16   punitive damages. Id. The Supreme Court disagreed, reasoning that the Jones Act applied only

17   to causes of action involving negligence and “did not eliminate pre-existing remedies available

18   to seamen for the separate common-law cause of action based on a seaman’s right to

19   maintenance and cure.” Id. at 415-16. “Because the then-accepted remedies for injured seamen

20   arose from the general maritime law, it necessarily follows that Congress was envisioning the

21   continued availability of those common-law causes of action.” Id. at 416 (citations omitted).

22   The Jones Act was “for the benefit and protection of seamen,” and “[i]ts purpose was to enlarge

23   that protection, not to narrow it.” Id. at 417 (citations omitted). In other words, Townsend

24

     ORDER DENYING MOTION TO DISMISS LOSS OF CONSORTIUM CLAIM AND TO ENFORCE THE
     ATHENS CONVENTION - 4
 1   recognized that simply because the Jones Act provides a remedy for a given cause of action

 2   “does not mean that the Jones Act provides the only remedy.” Id. at 422-23 (citation omitted).

 3          Here, as in Barrette, the Court finds that, because the claim of unseaworthiness and the

 4   remedy of loss of consortium both existed in general maritime law long before the Jones Act, the

 5   Jones Act does not preclude recovery for loss of consortium in an unseaworthiness action. See

 6   Barrette, 2011 WL 3516061 at *5. The Court further finds that the fact that Ms. Bond was a

 7   passenger as opposed to a seaman does not undermine, but rather strengthens her claim for

 8   recovery, as nowhere does the Jones Act limit a passenger’s right to recover non-pecuniary

 9   damages. See Morgan v. Almars Outboards, Inc., 316 F. Supp. 3d 828, 844 (D. Del. 2018)

10   (explaining that, although the Jones Act limits damages by reference to the Federal Employers’

11   Liability Act (“FELA”), 45 U.S.C § 51 et seq., “only the Jones Act’s provision governing

12   seamen incorporates FELA; the passenger provision does not,” and for this reason “it becomes

13   all the more clear that non-pecuniary damages should be available to passengers, to whom the

14   limitations of FELA have no logical applicability.”).

15          Therefore, the Court DENIES Defendants’ Motion to Dismiss Ms. Gringas’ loss of

16   consortium claim.

17       III.     Motion to Enforce the Athens Convention

18          Defendants contend that the Athens Convention was incorporated into the passenger

19   ticket contract (the “Cruise Contract”) issued to Plaintiffs, and limits their monetary recovery

20   against Defendants to 400,000 Special Drawing Rights (SDRs). 1 As an initial matter, because

21   this portion of Defendants’ Rule 12(b)(6) Motion requires the Court to consider materials beyond

22   the pleadings, the Court will treat it as a motion for partial summary judgment under Rule 56.

23
            1
                The equivalent of approximately USD $553,200 as of December 3, 2018.
24

     ORDER DENYING MOTION TO DISMISS LOSS OF CONSORTIUM CLAIM AND TO ENFORCE THE
     ATHENS CONVENTION - 5
 1          Because the United States is not a signatory to the Athens Convention, its limitation on

 2   liability applies only where it is validly incorporated into a passenger ticket contract. See Wallis

 3   v. Princess Cruises, Inc., 306 F.3d 827, 839 (9th Cir. 2002). As such, “an Athens Convention

 4   limitation must be reasonably communicated before it can bind a passenger under federal

 5   maritime law.” Id. In making this determination, the Court must consider the “the overall

 6   circumstances,” including (1) “the physical characteristics of the ticket” (i.e., “features such as

 7   size of type, conspicuousness and clarity of notice on the face of the ticket, and the ease with

 8   which a passenger can read the provisions in question”) and (2) the “surrounding circumstances”

 9   and “extrinsic factors indicating the passenger’s ability to become meaningfully informed” (i.e.,

10   “the passenger’s familiarity with the ticket, the time and incentive under the circumstances to

11   study the provisions of the ticket, and any other notice that the passenger received outside of the

12   ticket.” Id. at 835-36 (citations omitted) (emphasis omitted). Whether a ticket provides

13   reasonable notice is a question of law. Id. at 839. (citation omitted).

14          Here, the Cruise Contract provides as follows:

15          LIMITATIONS ON CARRIER’S LIABILITY; INDEMNIFICATION

16          (E) Cruises To/From or Within the EU: On international cruises which neither
            embark, disembark nor call at any U.S. port and where You commence the cruise by
17          embarking or disembarking in a port of a European Member State, Carrier shall be
            entitled to any and all liability limitations and immunities for loss of or damage to
18          luggage, death and/or personal injury as provided under EU Regulation 39212009 on the
            liability of carriers to passengers in the event of accidents. Unless the loss or damage
19          was caused by a shipping incident, which is defined as a shipwreck, capsizing, collision
            or stranding of the ship, explosion or fire in the ship, or defect in the ship (as defined by
20          the Regulation), Carrier's liability is limited to no more than 400,000 Special Drawing
            Rights ("SDR") per passenger, (approximately U.S. $564,000, which fluctuates
21          depending on the daily exchange rate as published in the Wall Street Journal) if the
            passenger proves that the incident was a result of Carrier's fault or neglect. . .
22
     (Dkt. No. 25-3, Ex. 1 at 13-14) (emphasis added).
23

24

     ORDER DENYING MOTION TO DISMISS LOSS OF CONSORTIUM CLAIM AND TO ENFORCE THE
     ATHENS CONVENTION - 6
 1          While Defendants claim that “[t]his language placed Plaintiffs on notice that the Athens

 2   Convention limited [their] liability” (Dkt. No. 25 at 10), the Court disagrees. By its own

 3   language, the limitation on liability does not apply to the MS Noordam, which manifestly did not

 4   “commence . . . by embarking or disembarking in a port of a European Member State.”

 5   Although the physical characteristics of the Cruise Contract otherwise appear sufficient to put

 6   Plaintiffs on notice of this provision (i.e., it is legible and bears the heading “LIMITATIONS ON

 7   CARRIER’S LIABILITY; INDEMNIFICATION”), the use of the conjunctive “and” in the

 8   excerpted language above would lead a reasonable passenger to believe that the Athens

 9   Convention applies only where a cruise embarks or disembarks within the EU, and would

10   provide the average passenger with “little incentive to invest sufficient effort . . . to study the

11   provisions of the ticket” that follow. Wallis, 306 F.3d at 836. In Wallis, the Ninth Circuit found

12   that a passenger contract was not reasonably communicated where it was “unclear . . . whether

13   the liability limitations applicable under the Athens Convention would necessarily apply,” such

14   that a passenger would be led to regard such limitations as “only a potentially binding term” of

15   the contract. Id. Here, a reasonable passenger on a cruise that does not embark or disembark

16   within the EU—such as the MS Noordam—would be led to regard the Athens Convention as

17   entirely inapplicable, and would have no incentive whatsoever to research its provisions or

18   otherwise learn that its reach was broader than stated in the Cruise Contract.

19          Therefore, the Court DENIES Defendants’ Motion to Enforce the Athens Convention,

20   and finds that its limitations on liability do not apply as a matter of law.

21          The clerk is ordered to provide copies of this order to all counsel.

22

23

24

     ORDER DENYING MOTION TO DISMISS LOSS OF CONSORTIUM CLAIM AND TO ENFORCE THE
     ATHENS CONVENTION - 7
 1         Dated December 4, 2018.



                                                A
 2

 3
                                                Marsha J. Pechman
 4                                              United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTION TO DISMISS LOSS OF CONSORTIUM CLAIM AND TO ENFORCE THE
     ATHENS CONVENTION - 8
